Citation Nr: 1416095	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  05-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  For the period prior to March 24, 2004, entitlement to a compensable initial rating for a left knee patellofemoral articulation osteoarthritis disability (left knee disability).

2.  For the period beginning on March 24, 2004, entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to service connection for a right leg disability, to include injury residuals.

4.  Entitlement to service connection for neck injury residuals.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1972, followed by service in the National Guard (Georgia) from September 1973 until April 1974.  See Discharge Certificate, April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2002, October 2003, and December 2003 rating decisions of the Department of Veterans Affairs (VA) regional offices (ROs) located in Atlanta, Georgia and St. Petersburg, Florida.

A February 2005 rating decision granted a higher 10 percent disability rating for the Veteran's left knee disability, effective March 24, 2004.  As this did not constitute a full grant of the benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had requested a Travel Board hearing, which was scheduled for October 2010.  The Veteran failed to appear.  Therefore, the Veteran's request for a Travel Board hearing is considered withdrawn, and these matters are ready for further review.

A July 2011 Board decision granted the Veteran's application to reopen his claim for entitlement to service connection for a neck disability.  The July 2011 Board decision also noted that the finality of the March 2002 rating decision with regard to the Veteran's right leg service connection claim had been suspended due to the submission of new and material evidence under 38 C.F.R. § 3.156(b).

In July 2011, March 2013, and August 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  

It was noted in the August 2013 Board remand that the issue of entitlement to an earlier effective date for the 10 percent rating for the Veteran's left knee disability had been subsumed by the issue of entitlement to higher initial ratings for the same disability.

Also, the August 2013 Board decision granted entitlement to an earlier effective date of January 29, 1997 for the award of service connection for the Veteran's left leg disability.

The issues of entitlement to service connection for head injury residuals, a seizure disorder, and a left leg disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Based thereon, the Board finds that it has no jurisdiction over these matters, and they are returned to the AOJ for adjudication.  See Correspondence, October 2000, April 2006.

The issues of entitlement to service connection for a right leg disability and for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by arthritis confirmed by x-rays and painful motion; there is no objective evidence of limitation of motion, ankylosis, instability, dislocated or removed cartilage, malunion or nonunion of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the period prior to March 24, 2004, the criteria for an evaluation of 10 percent disabling for the Veteran's left knee disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010 (2013).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent disabling for the Veteran's left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's left knee rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are of record.  The Veteran has not authorized the release of any additional records for VA to obtain relative to the claims decided herein.  The Board noted in its July 2011 remand that certain private treatment records had been identified by the Veteran but had not been associated with the claims file.  Subsequently, pursuant to the Board's remand directive, in August 2011, the RO asked the Veteran to provide Forms 21-4142 authorizations so that any outstanding private treatment records from these providers (or any other outstanding records) could be obtained.  No reply, however, was ever received.  

Also, the Board notes that the Board previously directed that the Veteran's VA treatment records from the Dublin VA medical center dated since 1983, as well as all VA treatment records dated since 2006, be associated with the claims file.  Pursuant to the Board's remand directive, copies of the Veteran's VA treatment records from the Dublin VAMC were associated with the claims file (electronic and paper).  Also, copies of the Veteran's VA treatment records from the Buffalo VAMC dated through 2013 have been associated with the claims file (electronic).  

In addition, pursuant to the Board's July 2011 remand directive, the Board acknowledges that an August 2011 request was made to the Social Security Administration (SSA) for copies of any records relating to the Veteran, but an August 2011 negative reply was received that no records were available.  Two notices of such were sent to the Veteran in January 2012 and October 2012 pursuant to 38 C.F.R. § 3.159(e) (2013).

In light of the above, the Board finds that there was substantial compliance with the Board's remand directives relating to the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  For rating claims, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided with VA examinations in August 2003 and January 2012.  The August 2003 VA examiner noted that the left knee showed some movement to valgus in neutral but not in 30 degrees of flexion.  The Board remanded the claim in August 2013 to obtain a VA medical opinion to clarify whether the Veteran had lateral instability.  An October 2013 VA medical opinion from the same examiner who performed the January 2012 VA examination clarified that there was no left knee instability.  There is no evidence indicating that there has been a material change in the severity of the Veteran's left knee disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the January 2012 VA examination report is thorough, complete, and adequate upon which to base a decision with regard to the Veteran's claim.  The examination report reflects that the examiner reviewed the claims file, examined the Veteran, and provided sufficient detail to rate the Veteran under the applicable diagnostic criteria.  Also, as the examiner answered all the questions posed by the Board, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that in January 2014, the Veteran submitted a statement in support of his claim in which he alleged that the most recent VA medical opinions were inadequate because they indicated that an in-person examination had been performed (he also submitted a waiver of consideration by the agency of original jurisdiction, se 38 C.F.R. § 20.1304(c)).  As outlined above, however, an in-person examination was indeed performed in January 2012, and it was the same VA examiner who later provided the VA medical opinions as addenda to that prior VA examination report.  Therefore, the Board finds that no such inadequacy is shown, and that the above discussed VA examination report and supplemental VA medical opinions remain sufficient upon which to base a decision with regard to the Veteran's claim.  The Board also acknowledges an appointment listing he submitted in support of his assertion showing that he had appointments at the VA medical center in December 2013, but again, there is no indication that there is any inadequacy in the VA examination report and subsequent medical opinions, and the Board adds that there is otherwise no indication that there are any outstanding treatment records relevant to his claim for VA to obtain before a decision may be made on the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's left knee disability is currently assigned a noncompensable disability rating under Diagnostic Code 5010, effective January 29, 1997, and a 10 percent disability rating effective March 24, 2004.  See 38 C.F.R. § 4.71a (2013); Board Decision, August 2013 (earlier effective date).  The Veteran seeks higher initial ratings.  

Diagnostic Code 5010 provides that traumatic arthritis confirmed by x-ray findings is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a (2013).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent). 38 C.F.R. § 4.71a (2013).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code (2013).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Diagnostic Code 5257, Knee, Other Impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2013).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. 64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2013).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2013).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, instability, and atrophy.

A July 1999 private facility record from Sumter Regional Hospital reflects that the Veteran complained of left knee or leg pain, and left knee pain was diagnosed.

The Veteran was provided with an opportunity for a VA examination in May 2002, but failed to appear.  He later asserted that he did not receive notice of the examination.

An August 2003 VA examination report reflects that the Veteran reported experiencing left leg swelling if he uses it too much, and he reported experiencing pain when lying on his left side.  He also reported that at times, when standing or walking, all the feeling will leave his left leg and make him fall and that he had been told that he has a pinched nerve in his back that caused this problem.  He reported using a cane due to his knee giving way (but did not clarify which one).  The examiner noted in his report, however, that the Veteran was not placing any weight on the cane when ambulating with it, but rather appeared to carry it with him.  The Veteran reported that his left knee did not affect his occupation, and that he was disabled due to his mental condition (e.g., diagnosed schizophrenia).  Physical examination revealed no edema, effusion, weakness, tenderness, abnormal movement, or guarding of movement.  No ankylosis was noted.  Range of motion testing revealed flexion to 140 degrees and extension to zero degrees.  Some movement to valgus in neutral, but not in 30 degrees in flexion, was noted, but anterior and posterior drawers tests, and McMurray's testing, were all negative.  A nonpainful scar was noted as measuring two inches by 1.5 inches that was nontender, not adherent, and that involved no tissue loss.  An x-ray revealed mild degenerative joint disease.  A diagnosis of mild osteoarthritis patellofemoral articulation was recorded.

A February 2012 VA examination report reflects that range of motion testing revealed left knee flexion to 140 degrees or greater, and extension to zero degrees, and no objective evidence of painful motion was noted.  No additional functional limitations with repetitive testing was noted, nor due to flare-ups (the Veteran did not report any flare-ups).  No tenderness to palpation was noted, strength was noted as 5/5, the Lachman's and drawer testing for instability was all normal, and no evidence of any history of recurrent subluxation or dislocation was noted.  No history of any meniscal conditions or meniscal procedures was noted.  A scar was noted of less than 39 square centimeters that was not painful or unstable.  No other pertinent physical findings were noted.  It was noted that his left knee did not impact his ability to work.  Diagnostic testing revealed no degenerative or traumatic arthritis, although the x-ray report did show a finding of a 5.3 centimeter lesion at the junction of the distal femur.  The examiner recorded a diagnosis of a lesion, distal femur.

The Board also acknowledges that the Veteran has been followed at the VA medical center for his service-connected left knee disability, which records reflect his complaints of pain and his reports of being unable to bear weight at times on his left knee.  See, e.g., VA Treatment Record, January 2007 (VVA at 354).  The Board also acknowledges that a March 2004 VA treatment record reflects the Veteran reported that he presented to a private facility for emergency treatment for "an infection" of the left knee and that he was given antibiotics for treatment.  Also, the Board acknowledges that a January 2009 VA treatment record (VVA at 328) reflects that the Veteran reported having fluid removed at a private facility.  In that regard, as noted in the VCAA section above, pursuant to the Board's August 2013 remand, a letter was sent to the Veteran in September 2013 requesting that he identify any outstanding treatment records for VA to obtain and to provide the requisite Forms 21-4142, including for this particular facility, but the Veteran did not reply.

In light of the above, for the period prior to March 24, 2004, the Board finds that having resolved all doubt in favor of the Veteran, a compensable, 10 percent rating under Diagnostic Code 5010 is warranted.  As shown in the August 2003 VA examination report, arthritis was confirmed by x-ray.  The Board acknowledges that the Veteran's left knee revealed full range of motion, and that painful motion was not noted on examination.  At the same time, however, the Veteran did report left knee pain.  The Board is also particularly cognizant that the August 28, 2003 VA examiner noted in his report that due to the Veteran's mental illness (schizophrenia), he was not able, for example, to describe his symptomatology during flare-ups.  The Board also acknowledges that although there is no x-ray evidence of arthritis dated prior to August 2003, at the same time, the Veteran reported that he was not aware of the 2002 VA examination, and the Board notes that there is no scheduling letter in the claims file.  Therefore, resolving all doubt in favor of the Veteran, the Board will grant a higher 10 percent rating under Diagnostic Code 5010 for the entire period prior to March 24, 2004 based on x-ray evidence of arthritis of a major joint and some painful motion based on his report of pain to the examiner.  The Board adds that the higher 20 percent minimum rating under Diagnostic Code 5010 for arthritis with painful but otherwise noncompensable limitation of motion is not applicable because this disability only involves one major joint.

The Board further finds that for the entire period on appeal, the preponderance of the evidence is against assigning an initial rating in excess of 10 percent disabling.  A rating under Diagnostic Code 5256 is not warranted because no ankylosis is shown.  Ratings under Diagnostic Codes 5258 and 5259 are not warranted because there is no evidence of dislocated or removed cartilage.  The Veteran is not shown to have compensable limitation of flexion under Diagnostic Code 5260 (to 45 degrees) or compensable limitation of extension under Diagnostic Code 5261 (to 10 degrees).  Diagnostic Codes 5262 and 5263 are not applicable because malunion or nonunion of the tibia or fibula, and genu recurvatum, are not shown.  With regard to whether a separate rating under Diagnostic Code 5257 is warranted for instability, the August 2003 VA examiner noted that anterior and posterior drawer tests were negative, and the January 2012 VA examination report reflects Lachman's and drawer testing for instability was all normal.  Because the August 2003 VA examiner had noted that there was some movement to valgus in neutral, the August 2013 Board remand directed that a clarifying opinion be obtained as to whether the Veteran's left knee had symptoms of instability.  The January 2012 VA examiner reiterated in an October 2013 medical opinion that her examination revealed no left knee instability.  Therefore, the Board finds that a rating under Diagnostic Code 5257 for instability is not warranted.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain.  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent rating under Diagnostic Code 5010.  In addition, as noted above, the last VA examination indicated there was no evidence of limitation of motion on repetitive use, no functional loss, weakened movement, excess fatigability, incoordination, painful movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing or less/more movement than normal.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher ratings under Deluca.  The Veteran's complaints of painful motion have been considered and support the currently assigned 10 percent evaluation.  

The Board acknowledges a February 2005 Application for a Disabled Parking Permit in which a Dr. P.P. checked the boxes indicating that the Veteran cannot walk without the use of an assistive device such as a cane, and that the Veteran is severely limited in his ability to walk due to an arthritic, neurological, or orthopedic condition.  The Board notes, however, that Dr. P.P. did not indicate on the form to which condition these notations relate.

The Board also acknowledges the Veteran has reported that his legs fall asleep and give out on him.  See, e.g., VA treatment record, May 2006.  The medical evidence of record shows, however, that these symptoms relate to diabetic neuropathy with an unstable gait, and not his left knee disability.  See id.  Furthermore, the Board notes that service connection for neurological complications of diabetes mellitus was separately denied by way of an unappealed September 2007 rating decision (as he is not service connected for diabetes mellitus).

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  Specifically, the Board notes that the rating criteria addressed above already contemplate painful but full range of motion of the knee.  Also, as discussed above, a VA clinician has attributed the Veteran's neurological complaints to his nonservice-connected diabetic neuropathy.  As such, an extraschedular rating is not appropriate.

Except as discussed above, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the period prior to March 24, 2004, entitlement to a 10 percent initial rating for a left knee disability is granted.

For the period beginning on March 24, 2004, entitlement to an initial disability rating in excess of 10 percent disabling for a left knee disability is denied.


REMAND

A.  Right Leg

The Veteran served on active duty in the Army from August 1971 to December 1972.  He claims that he has a right leg disability due to a June 1972 in-service motor vehicle accident.  See, e.g., Statement, April 1997.  He also asserts that he injured his right leg when a personnel carrier rolled over his legs at Ft. Hood.  See Statement, April 2006.  

A January 2012 VA examination report reflects no diagnosed right leg or knee disability.  In March 2013, the Board remanded the Veteran's claim to obtain a clarifying VA medical opinion as to whether the Veteran has a right leg disability.  An April 2013 VA medical opinion (from the same examiner) reflects that she iterated that the Veteran "DOES NOT have a right leg disability."  Subsequently, several of the Veteran's VA treatment records dated since 2006 were associated with his electronic (Virtual VA) claims file, which records reflect complaints of knee pain and diagnosed osteoarthritis and DJD.  See, e.g., VA treatment records, August 2007, August 2009, August 2011, January 2013.  Because it was not entirely clear whether these reports related to the Veteran's right knee/leg, or possibly his service-connected left knee disability (albeit they do indicate the left knee), the Board again remanded the claim in August 2013 for clarification.  The Bard asked in its remand that the examiner address the diagnosed knee osteoarthritis and DJD in the VA treatment records, and to please explain whether these diagnoses related only to the left knee or to both knees.  The Board also requested that x-ray testing, if necessary, be performed.  A November 2013 VA medical opinion from the same examiner reflects that the examiner iterated that the Veteran's right knee was normal on examination, but did not answer the questions posed by the Board regarding whether the diagnosed osteoarthritis and DJD pertained to the Veteran's right knee.  Also, no x-ray was performed.  Therefore, regrettably, the Board finds that another remand is necessary to obtain clarification as to whether the diagnosed osteoarthritis and DJD in the VA treatment records relates to the Veteran's right knee, and to that end, so that an x-ray of the right knee may be performed.  See Stegall v. West, 11 Vet. App. 268 (1998).

B.  Neck

The Veteran claims that he injured his neck in service in March 1972 falling off his bunk.  See Form 21-526, July 2000; Statement, October 2000.  He also asserts that he injured his neck in a June 1972 motor vehicle accident in service.  See, e.g., Statement, April 1997.  Finally, he also asserts that he injured his neck in January 1972 while stationed at Ft. Hood, albeit not entirely clear whether he intended to reference the June 1972 motor vehicle accident.  See Form 21-526, August 1999

By way of background, the Board acknowledges that March 1972 service treatment record reflects that the Veteran fell off his bunk and reported low back pain, but no complaints regarding his neck are shown.  June 1972 service treatment records reflect that he was involved in a motor vehicle accident and initially admitted to Americus and Sumter County Hospital and later transferred to Martin Army Hospital.  A Martin Army Hospital emergency room note prepared the morning after the accident reflects that the Veteran complained of headaches and neck pain that day and the night before, but examination of his cervical spine was normal.

A January 2012 VA examination reflects that the examiner checked the boxes indicating there was localized tenderness or pain on palpation and guarding and/or muscle spasms, but ultimately no current cervical spine disability was diagnosed.  

Subsequently, several of the Veteran's VA treatment records were associated with the Veteran's electronic (Virtual VA) claims file, which records reflect, among other things, complaints of neck pain and diagnosed cervicalgia.  See, e.g., VA treatment record, May 2006.  Therefore, in August 2013, the Board remanded the Veteran's claim for a VA medical opinion to clarify whether the Veteran has a current neck disability, including to address whether cervicalgia constitutes a neck condition beyond pain with muscle spasms/guarding.

An October 2013 medical opinion was obtained from the same VA examiner who provided the January 2012 VA examination.  The examiner explained that the Veteran's neck was normal on examination and that there were no abnormal findings, but the question as to whether cervicalgia constitutes a disability was not addressed.  Therefore, another medical opinion was obtained from the same examiner.  In her November 2013 medical opinion, the VA examiner opined that on examination, there was localized tenderness and guarding that would be evaluated medically as muscle spasms or cervicalgia, and the examiner opined that it is at least as likely as not that the Veteran's cervicalgia began after the in-service motor vehicle accident.

Another VA medical opinion was obtained from a different VA examiner.  The December 2013 VA medical opinion reflects that this examiner indicated that the Veteran's cervicalgia constituted neck pain, that a recent x-ray of the Veteran's cervical spine was negative, that he had no diagnosed neck condition, and that his neck pain or cervicalgia is less likely as not related to service, including the June 1972 motor vehicle accident.  The examiner noted, however, that the Veteran had not been provided with a cervical spine VA examination.  It appears, therefore, that this VA examiner was not provided with a copy of the January 2012 VA examination report (or otherwise was unable to locate it).  Therefore, regrettably, another remand is necessary so that the VA examiner may review the January 2012 VA examination report and clarify whether the Veteran has a current neck disability (including whether his diagnosed cervicalgia constitutes a condition beyond pain or muscle spasms/guarding due to pain), and if so, whether it is related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate examiner to determine the current nature and the etiology of any right leg or knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  [NOTE:  An x-ray of the knee must be performed].  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as follows:

a) Whether the Veteran has a current right leg or knee disability other than pain alone.  If no such disability is found, please ask the examiner to address whether the VA treatment records showing diagnosed osteoarthritis and DJD relate to the left knee only, or whether they also relate to the Veteran's right knee as well.

b) For any right leg or knee disability diagnosed on examination, whether it is "at least as likely as not" (a probability of 50 percent or greater) that the Veteran's right leg or knee disability had its onset in service or is otherwise related to his active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Ask the same examiner who provided the December 2013 VA medical opinion relating to the Veteran's claimed neck disability to review the claims file, including the January 2012 VA examination report relating to the Veteran's cervical spine, and to please clarify as follows:

a) Does the Veteran have a current neck disability other than pain alone (which would not constitute a disability for VA compensation purposes)?  In that regard, does cervicalgia constitute a disability beyond mere pain as muscle spasms and/or guarding?

b) If so, whether it is "at least as likely as not" (50-50 probability) related to his active service, including his reported injury in January 1972, in March 1972 falling off a bunk, and in June 1972 in a motor vehicle accident.

3. Then, readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


